Citation Nr: 0332822	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-10 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right Achilles tendon 
rupture claimed to be the result of Department of Affairs 
treatment in September 1999.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for residuals of a 
fracture of the right wrist.

4. Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to August 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and September 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied entitlement to 
disability compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals of a right Achilles tendon rupture as a result 
of VA treatment in September 1999 and entitlement to service 
connection for a bilateral foot disability, residuals of a 
fracture of the right wrist, and a bilateral knee disability.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO on February 11, 
2003.  A transcript of that hearing is of record.


REMAND

The veteran and his representative contend, in substance, 
that the veteran has residuals of a right Achilles tendon 
rupture as a result of VA treatment in September 1999.  They 
also contend that service connection is warranted for a 
bilateral foot disability, residuals of a fracture of the 
right wrist, and a bilateral knee disability.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).

While the veteran received notification of the VCAA 
pertaining to his claims of service connection for a 
bilateral foot disability, residuals of a fracture to the 
right wrist, and a bilateral knee disability, as well as the 
effect it had on these claims, he was not given such notice 
with respect to his 38 U.S.C.A. § 1151 claim.  Specifically, 
there was no notice given with respect to the evidence the 
veteran was responsible for submitting and what evidence VA 
would attempt to obtain.  The Board finds that the RO should 
inform the veteran and his representative of the VCAA and its 
notification provisions with respect to all of the veteran's 
claims on appeal, not just his claims of service connection a 
bilateral foot disability, residuals of a fracture to the 
right wrist, and a bilateral knee disability.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

With respect to the claims of entitlement 
to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a 
right Achilles tendon rupture claimed to 
be the result of Department of Veterans 
Affairs treatment in September 1999 and 
entitlement to service connection for a 
bilateral foot disability, residuals of a 
fracture of the right wrist, and a 
bilateral knee disability, the RO should 
send the veteran a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of veteran.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



